Title: To Thomas Jefferson from Samuel Hanson, 21 November 1802
From: Hanson, Samuel
To: Jefferson, Thomas


          
            Dear Sir,
            Washington, Novr 21st. 1802
          
          After a conflict with myself, of more than a week’s continuance, I have come to the determination of addressing you on the subject of my deplorable situation. I know that my invaluable friend, Overton Carr, has often applied to you in my behalf; but, as, among his other virtues, may be reckoned an unaffected modesty, he may not have delineated the extent of my distress. He may not have represented to you that, for many weeks, I have been, in a manner, exiled from my family—that my children are billetted about the country upon the benevolence of my friends; two of them being, at this moment, in Maryland, two in Virginia, and two, with their afflicted mother, in New Jersey.
          I mentioned to you, Sir, a few days ago, my application for the place of Secretary to the Senate. But, should there be a new appointment, which is doubtful, I have a poor prospect of success, without your advocation. Genl. S. T. Mason promised that he would attend early, with a view to promote my success. But, it is probable that the efforts of my Enemies, i.e. the Bank-Directors, and their Votaries, will be employed against me. These men could not have persecuted me with more rigour had my crime against them been the publication of a calumny, instead of the truth!
          I should have supposed that, on account of my sufferings, their resentment would have been satisfied before this time. As I hope for mercy, Sir, in the World of Spirits—that mercy which is denied me here—I have never heard that my enemies have impeached my integrity! My whole offence against the Directors, was, as I understood, (for they would never, though called on, declare it to me) contumacy; a charge which they meant to designate by my impatience of their official obliquities. Now, if this be the amount of my crime, I would ask if my sufferings have not been already sufficient to expiate it? If I am doomed to suffer still more, nothing remains for my persecutors but to sacrifice my children before my eyes.
          Sir, be not displeased at the remarks of a Man rendered almost desperate by the keenness of his distress. Nothing is farther from my intention than to say any thing that might be incompatible with the respect that I feel both for your official and private character. With this precaution, permit me to remark that there is something in my fate more analogous to the chimerical incidents of a dream, than to the substantial reality of actual life.
          That a Man of unimpeached, and, I am bold to say, unimpeachable, character, who counts among his friends some of the worthiest men in the United States, some of whom have been his friends for 30 years—a man who had the good-fortune to conciliate the esteem of the present Chief-Magistrate, and to obtain from him repeated assurances of a competent provision, not only on the score of his good character, and his necessities, but also of his having suffered by a flagrant act of persecution—that such a Man, now considerably descended into the vale of years, and possessed of a large family, should, after renewed assurances of the President’s patronage, given for more than 18 months, be compelled, at length, to dismiss his family, for want of the means of subsisting them—is a real fact, that can scarcely be exceeded by any of the fictitious occurrences of a Romance! I might have said that the political creed of this man, “the last, though, perhaps, the least”, of his merits, is precisely that of the present administration.
          What is the inference, Sir, from this statement? That there is, and has been, an influence operating on the mind of the President, or on his Cabinet, adverse to my interest. With respect to that Cabinet, I have taken no pains, directly or indirectly, to win them to my side. This has been owing, not to want of respect for them, but to respect for myself; a Sentiment that makes it extremely irksome to a Man, unhacknied, as I am, in the ways of solicitation, to perform the part of a courtier. This violence upon my feelings, however, should, for the benefit of my family, have been committed, had I deemed it necessary: But, having, as I hoped, gained the head of the Cabinet; and the other members being well acquainted with my pretensions; I considered any other Steps as not only painful, but superfluous.
          I confess, Sir, that I do not know what is the precise object of this letter. It is certainly addressed to the friend of the writer, rather than to the Chief-Magistrate of the United States. It appears important that you should know my real situation. If you can, with propriety, recommend me as the Successor of Mr. Otis, in case of his removal, I have no doubt of my success. Without your interposition, I have no hopes. There will be the Weight of Bank-Obloquy in one scale, without a preponderating Counter-poise in the other.
          To close this doleful subject; permit me to add that my hopes of terrestrial happiness are not sanguine nor extravagant. I discard all prospect of wealth, splendor or distinction. My only prayer to you, Sir, is to employ your influence in enabling an honest, yet persecuted, man to be re-united to his family, and to pass, in an unambitious poverty, the remnant of his days in their society; a Society that, though he possessed the wealth of the Indies, would, of all others, be to him the most delightful. 
          With great respect, I am, Dear Sir, Your most obedt. Servt.
          
            S Hanson of Saml
          
        